OPINION
LARSEN, Justice.
Appellant, Leverne Douglas, was convicted by a jury of murder of the second degree and conspiracy in the fatal stabbing of Raymond Clairborne in Philadelphia on March 9, 1973. Following the denial of post-verdict motions, appellant was sentenced to a term of imprisonment of ten to twenty years on the murder conviction.1 On direct appeal, the judgment of sentence was affirmed by this Court in Commonwealth v. Douglas, 461 Pa. 749, 337 A.2d 860 (1975).
Thereafter, appellant filed a counseled petition for relief under the Post-Conviction Hearing Act (PCHA). The PCHA court entered an order denying the petition after an evidentiary hearing. No appeal was taken from this order. *292Appellant then filed a second counseled petition under the PCHA, which petition also was denied after an evidentiary hearing. This appeal followed, in which appellant contends (1) that the lower court erred in finding that appellant knowingly, voluntarily, and intelligently waived the right to appeal the denial of his first PCHA petition; and (2) that he is entitled to a new trial on the basis of after-discovered evidence.
After careful examination of the briefs and record, we have found these issues to be without merit.
Order affirmed.

. Sentence was suspended on the conspiracy charge.